The National Buggy Company shipped over plaintiff's line four buggies, including the one in controversy, to Harrellsville, N.C. to be delivered to one W. J. Lassiter, upon his surrendering the bill of lading therefor. The plaintiff deposited the said buggies in its warehouse at Harrellsville, which was in charge and under the control of J. T. and B. F. Williams, their general freight agents at that point.
Lassiter received possession of said buggies, including the one in suit, from a servant of plaintiff and their said agents. The said servant was permitted to keep the key to the warehouse, and, at times, to deliver freight to owners in the absence of the agents. Lassiter did not surrender or offer to surrender, the bill of landing when he obtained possession of the property, nor had he paid the freight. Lassiter's *Page 53 
possession was known to said agents. They raised no objection thereto (26) for two or three days, when they demanded possession, and Lassiter refused to surrender same. Lassiter was permitted to remain in possession for several weeks thereafter, at the expiration of which time he sold the buggy in question to the defendant for value, and without notice of any claim to the buggy by the plaintiff, or the manner and nature of Lassiter's possession.
Lassiter was engaged in buying and selling buggies in Harrellsville, and this was within the knowledge of plaintiff and its agents. The buggy in controversy was worth fifty dollars.
The court instructed the jury that, upon this evidence, plaintiff could not recover.
There was a verdict for defendant; judgment accordingly; motion for new trial; motion refused, and plaintiff appealed.
A. sells goods to B. and ships them by a common carrier to be delivered to B. upon the payment of the purchase money. By the negligence of the carrier, B. obtains possession of the goods without paying the money, and sells them to C., a bona fide purchaser, for value, and without notice. Can A., or his bailee, the carrier, recover the goods from C.?
This construction of the case upon appeal was conceded by the appellee, and is the most favorable to the plaintiff that can be made; for we think it very clear that if the plaintiff was holding the goods only for the payment of its freight charges, its lien could not be enforced against the innocent purchaser. As soon as the goods were delivered to the carrier, the right of property passed to the vendee, but theright of possession remained in the vendor until the price was   (27) paid. Ober v. Smith, 78 N.C. 313; 1 Benjamin Sales, 260.
This possession he lost by the negligence of his agent, and we are of the opinion that he should not be permitted to recover against the defendant, who bought of the vendee in possession, for value and without notice. Of course, if the vendor could not recover, his negligent agent, the plaintiff can have no cause of action.
We think this case falls within the principle declared in R. R. v.Kitchen, 91 N.C. 39, "that where one of two persons must suffer by the fraud or misconduct of a third person, he who first reposes the confidence, or, by his negligent conduct, made it possible for the loss to occur, must bear the loss. This doctrine is recognized in Barnes v. *Page 54 Lewis, 73 N.C. 138; Vass v. Riddick, 89 N.C. 6; S. v. Peck,53 Me. 284; and in Herndon v. Nichols, 1 Salk., 289. "Had this, however, been a conditional sale, before the recent statute, and executory contract to sell, an ordinary bailment, or any other transaction which failed to pass the title, the innocent purchaser, however much he may have been misled by the possession and apparent ownership of his vendor, would not be protected. Ballard v. Burgett, Langdell Select Cases, 730. Millhiser v. Eardman, 103 N.C. 27, does not conflict with this view, as it was there held that, by the terms of the agreement, the title was not to pass until certain conditions were performed.
Here the title passed, and a delivery having been made by the negligence of the vendor's agent, the plainest principles of justice forbid a recovery.
As to the innocent purchaser, the right of property and the right ofpossession are united, and his title is therefore complete.
No error.
Cited: S. v. Graves, 121 N.C. 634; S. v. Caldwell, 127 N.C. 526;Mfg. Co. v. R. R., 149 N.C. 263; Bank v. Oil Co., 157 N.C. 303; Taraultv. Seip, 158 N.C. 378; Pfeifer v. Israel, 161 N.C. 414; McCullers v.Cheatham, 163 N.C. 63.
(28)